Citation Nr: 0310905	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-04 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for headaches due to 
traumatic brain injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had active military service from May 1966 to 
March 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision from the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO).  

In October 2002 the veteran provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

In January 2003 the Board undertook additional development on 
the claim of entitlement to a compensable rating for 
headaches due to traumatic brain injury, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  

In April 2003 the Board provided notice of the requested 
development.  The veteran did not respond to the notice.  


FINDINGS OF FACT

1.  The veteran failed to report for a VA examination in 
April 2003 scheduled in connection with his claim for a 
compensable rating for headaches due to traumatic brain 
injury.  

2.  Good cause for his failure to report is not shown and the 
evidence of record is not adequate for evaluating this 
service-connected disability.  


CONCLUSION OF LAW

The claim for a compensable rating for headaches due to 
traumatic brain injury is denied for failure to report for a 
scheduled VA examination.  38 C.F.R. § 3.655 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed a claim for a compensable rating for his 
service-connected headaches due to traumatic brain injury and 
a compensable rating for his service-connected tinea 
versicolor in December 2000.  

The veteran underwent a VA brain and spinal cord and skin 
disease examinations in June 2001.  During the VA brain and 
spinal cord examination the examiner reported the veteran's 
symptom history.  The examiner performed a neurologic 
examination.  Computerized tomography (CT) scan of the brain 
showed no abnormality.  The diagnosis was cranial trauma with 
subsequent cephalgia.  There was no neurologic disability.  

In September 2001 the RO granted a 30 percent disability 
rating for tinea versicolor, effective December 7, 2000.  The 
RO denied the claim for a compensable rating for headaches 
due to traumatic brain injury.  

In November 2001 the veteran filed a notice of disagreement 
with the denial of a compensable rating for his headaches due 
to traumatic brain injury.  He contended that the June 2001 
VA examination was inadequate.  He requested reconsideration 
and another examination.  He did not appeal the 30 percent 
disability rating awarded for his tinea versicolor.  
38 C.F.R. §§ 20.200, 20.302(a) (2002).  

The RO issued a statement of the case in February 2002.  

In March 2002 the veteran submitted a substantive appeal.  He 
again argued that the VA examination was inadequate for 
rating purposes.  He stated that he has constant headaches 
that require medication.  He stated that his headaches 
interfered with employment.  He contended that there was 
confusion during the VA examination because he misunderstood 
the VA examiner's questions regarding his symptoms.  He 
specifically argued that his appeal was based on the fact 
that the June 2001 VA examination was inadequate for rating 
purposes.  

At his personal hearing the veteran testified that he has 
headaches approximately every three-to four days, which he 
treats with aspirin.  Transcript, pp. 2-3 (Oct. 2002).  He 
testified that sometimes the headaches are so severe that he 
must pull his car off the road until his symptoms resolve.  
Tr., pp. 3, 9.  He testified that he has never received VA 
outpatient treatment for his headaches.  Tr., p. 6.  He 
testified that he would be willing to report for a VA 
examination in order to determine the nature and severity of 
his headaches.  Tr., 10.  

In January 2003 the Board undertook additional development on 
the claim of entitlement to a compensable rating for 
headaches due to traumatic brain injury, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  

The Board requested the RO to schedule the veteran for a 
neurology examination for the purpose of ascertaining the 
current nature, extent and severity of his headaches, which 
are due to brain trauma.  

In April 2003 the Board provided notice of the requested 
development.  The Board also notified the veteran of the 
provisions of 38 C.F.R. § 3.655.  The Board notified him that 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be denied.  
The Board provided examples of good cause.  

The evidence shows that the RO notified the veteran of the VA 
examination, which was scheduled for April 10, 2003.  The 
evidence shows the veteran failed to report for the 
examination.  By letter dated April 11, 2003 the VA Medical 
Center notified the veteran that he failed to report the 
examination.  It also requested him to contact VA in order to 
reschedule the examination.  The veteran did not respond.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2002); Francisco v. Brown, 7 Vet. App. 55 (1994).

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  38 C.F.R. 
§ 3.655(a).  

When the claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (italics added).  


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  The RO notified the 
veteran of the duty to assist under 38 U.S.C.A. § 5103A in 
the February 2002 statement of the case.  

In the April 2003 letter the Board advised the veteran to 
identify any evidence not already of record, and to complete 
authorization forms (VA Forms 21-4142) as needed for the 
release of any such evidence pertaining to the issue 
currently on appeal.  The Board advised the veteran that it 
would obtain such records if their release were authorized.  

In so doing, the Board satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the Board 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  

In particular, through the issuance of the September 2001 
rating decision and the February 2002 statement of the case 
he has been given notice of the requirements for a 
compensable rating for headaches due to traumatic brain 
injury.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

At his personal hearing the veteran testified that he has 
never received VA outpatient treatment for his headaches.  
Tr., p. 6.  Although he testified that he had seen a private 
physician approximately one month prior to the personal 
hearing, he clarifies that this was for a condition unrelated 
to his service-connected disability.  Tr., pp. 9-10.  

The veteran also underwent a VA brain and spinal cord 
examination in June 2001.  During the VA brain and spinal 
cord examination the examiner reported the veteran's symptom 
history.  The examiner performed a neurologic examination.  
Computerized tomography (CT) scan of the brain showed no 
abnormality.  The diagnosis was cranial trauma with 
subsequent cephalgia.  There was no neurologic disability.  



The Board finds that another VA examination is not warranted 
in this case because the veteran the failed without good 
cause to report for a scheduled VA examination in connection 
with his claim for a compensable rating.  In April 2003 the 
Board notified the veteran of the provisions of 38 C.F.R. 
§ 3.655.  The Board notified him that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, the claim shall be denied.  

The evidence shows that the RO notified the veteran of the VA 
examination, which was scheduled for April 10, 2003.  The 
evidence shows the veteran failed to report for the 
examination.  By letter dated April 11, 2003 the VA Medical 
Center notified the veteran that he failed to report the 
examination.  It also requested the veteran to contact VA in 
order to reschedule the examination.  The veteran did not 
respond and the letter was not returned as undeliverable.  

The veteran argues that the June 2001 VA examination was 
inadequate for rating purposes.  He also testified that he 
would be willing to report for a VA examination in order to 
determine the nature and severity of his headaches.  Tr., 10.  
He received notice of the VA examination and failed to 
report.  He also did not respond to the notice to reschedule 
the examination or provide any reason for his failure to 
report for the scheduled examination.  

The Board observes that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 2002); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to the issue on 
appeal.  


Increased Evaluation

The veteran filed a claim for a compensable rating in 
December 2000 for his headaches due to traumatic brain 
injury.  He argued that his disability had increased in 
severity.  

The veteran underwent a VA brain and spinal cord and skin 
disease examination in June 2001 in order to assess the 
severity of his residuals.  During the examination the 
examiner reported the veteran's symptom history.  The 
examiner performed a neurologic examination.  CT scan of the 
brain showed no abnormality.  The diagnosis was cranial 
trauma with subsequent cephalgia.  There was no neurologic 
disability.  

Based on these findings, the RO denied the claim for a 
compensable rating for his service-connected headaches due to 
traumatic brain injury.  

In his November 2001 notice of disagreement the veteran 
argued that the June 2001 VA examination was inadequate.  He 
requested another examination.  In his March 2002 substantive 
appeal he again argued that the VA examination was inadequate 
for rating purposes.  The veteran argued that he has constant 
headaches that require continuous medication.  He stated that 
his headaches interfered with employment.  




He contended that there was confusion during the VA 
examination because he misunderstood the VA examiner's 
questions regarding his symptoms.  He specifically argued 
that his appeal was based on the fact that the June 2001 VA 
examination was inadequate for rating purposes.  

At his personal hearing the veteran testified that he has 
headaches approximately every three-to four days, which he 
treats with aspirin.  Tr., pp. 2-3.  He testified that 
sometimes the headaches are so severe that he must pull his 
car off the road until his symptoms resolve.  Tr., pp. 3, 9.  
The veteran testified that he would be willing to report for 
a VA examination in order to determine the nature and 
severity of his headaches.  Tr., 10.  

In January 2003 the Board undertook additional development on 
the claim of entitlement to a compensable rating for 
headaches due to traumatic brain injury, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  

The Board determined that the June 2001 VA examination 
findings were inadequate for rating purposes based on the 
veteran's statements and testimony of increased severity of 
his symptoms.  

The CAVC has held that where the evidence does not adequately 
evaluate the current state of the condition, the VA must 
provide a new examination.  Olsen v. Principi, 3 Vet. App. 
480, 482 (1992) (citing Proscelle v Derwinski, 2 Vet. App. 
629, 632 (1992)).  

The Board requested the RO to schedule the veteran for a 
neurology examination for the purpose of ascertaining the 
current nature, extent and severity of his service-connected 
headaches, which are due to brain trauma.  




In April 2003 the Board provided notice of the requested 
development.  The Board also notified the veteran of the 
provisions of 38 C.F.R. § 3.655.  The Board notified him that 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be denied.  
The Board provided examples of good cause  

The evidence shows that the RO notified the veteran of the VA 
examination, which was scheduled for April 10, 2003.  The 
evidence shows the veteran failed to report for the 
examination.  By letter dated April 11, 2003 the VA Medical 
Center notified the veteran that he failed to report the 
examination.  It also requested the veteran to contact VA in 
order to reschedule the examination.  The veteran did not 
respond.  This letter was sent to his address of record and 
it was not returned to VA as undeliverable.  

The VA has attempted to assist the veteran in obtaining 
medical evidence reflecting the degree of his service-
connected disability.  These attempts have failed, and there 
does not appear to be a reasonable probability that the 
veteran would report for another scheduled VA examination.  
There is no evidence of record to establish that the veteran 
has made any efforts to contact either the VA or his 
representative to provide good cause for his failure to 
report or attempt to reschedule the examination.  

The Board finds that the scheduled VA examination was 
necessary to properly evaluate the veteran's service-
connected disability, and that his failure to appear at his 
scheduled VA examination is without good cause, and requires 
the denial of his claim.  

For these reasons, the Board finds that the veteran, without 
good cause, failed to report for a scheduled VA examination, 
which was necessary to evaluate his claim for a compensable 
disability rating.  

Consequently, the Board concludes that the claim for a 
compensable rating for headaches due to traumatic brain 
injury must be denied for failure to report for a scheduled 
VA examination.  38 C.F.R. § 3.655.  


ORDER

Entitlement to a compensable rating for headaches due to 
traumatic brain injury is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

